Name: 77/168/EEC: Commission Decision of 7 February 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Oceanographic Streamer OSI-2550'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-02-24

 Avis juridique important|31977D016877/168/EEC: Commission Decision of 7 February 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Oceanographic Streamer OSI-2550' Official Journal L 052 , 24/02/1977 P. 0039 - 0039 Greek special edition: Chapter 02 Volume 3 P. 0024 ++++COMMISSION DECISION OF 7 FEBRUARY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " OCEANOGRAPHIC STREAMER OSI-2550 " ( 77/168/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS , BY LETTER DATED 14 OCTOBER 1976 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN PARAGRAPHS 3 TO 7 OF ARTICLE 4 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS " OCEANOGRAPHIC STREAMER OSI-2550 " IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 21 JANUARY 1977 WITHIN THE COMMITTEE ON DUTY-FREE-ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THE APPARATUS IN QUESTION IS COMPOSED OF TWO UNITS OF 100 HYDROPHONES , EACH MOUNTED IN SERIES IN ORDER TO CAPTURE THE SEISMIC IMPULSES SENT OUT UNDER WATER BY A RESEARCH SHIP TO WHICH IT IS ATTACHED ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED AS " OCEANOGRAPHIC STREAMER OSI-2550 " ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 FEBRUARY 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 .